            Case 1:21-cv-05671-LTS Document 6 Filed 07/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TODD JOHNSON,

                                 Plaintiff,

                     -against-

GEORGE D. SILVA, ESQ.; BISOGNO AND                               21-CV-5671 (LTS)
MICHAEL C. MEYERSON, LLP; LAW
                                                                CIVIL JUDGMENT
OFFICE OF DENNIS C. BARTLING; KELLY,
RODE, AND KELLY, LLP; GUMO LLC;
PICCIANO AND SCAHILL, PC; MOLOPSITZ
AND DESANTIS, P.C.,

                                 Defendants.

         Pursuant to the order issued July 21, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to submit a completed amended request to proceed in forma

pauperis or pay the $402.00 in filing fees. See 28 U.S.C. §§ 1914, 1915.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     July 21, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                          Chief United States District Judge
